IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-51,440-03




RUSSELL OLSTAD, JR., Relator

v.

JEFFERSON COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 44846 IN THE CRIMINAL DISTRICT COURT
FROM JEFFERSON COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the Criminal District Court of Jefferson County; that on November 9, 2009, the trial court signed
findings of fact and conclusions of law and ordered the District Clerk to forward his application to
this Court; and that his application has not yet been forwarded to this Court.  
             In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Jefferson County, is ordered to file a response explaining why Relator’s habeas application has not
been forwarded to this Court. This application for leave to file a writ of mandamus shall be held in
abeyance until the respondent has submitted the appropriate response. This response shall be
submitted within 30 days of the date of this order.


Filed: January 6, 2010
Do not publish